Citation Nr: 1547735	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-22 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-VA medical expenses for an emergency room visit on April 22, 2012 at Summit Healthcare in Show Low, Arizona.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decisional letter of the Phoenix, Arizona Department of Veterans Affairs (VA) Medical Center (MC), which denied payment or reimbursement of unauthorized non-VA medical expenses for an emergency room visit on April 22, 2012 at Summit Healthcare because medical records were not received within 30 days of request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to payment or reimbursement of unauthorized non-VA medical expenses incurred in connection with an emergency room visit on April 22, 2012 at Summit Healthcare in Show Low, Arizona.  The Veteran has submitted a 1500 claim form that shows the Veteran owes Summit Healthcare $441.00 and White Mountain Emergency Physicians $624.00, for a total amount of $1,065.00.  This debt was sent to collection.

The evidence shows that the Veteran was not service connected for any disability at the time the treatment in question was furnished.  Under 38 U.S.C.A. § 1725, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available for veterans if certain conditions are met.  

In order to obtain reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions, all of the criteria in 38 U.S.C. § 1725 and its implementing regulations, C.F.R. §§ 17.100-17.1008, must be satisfied.  Specifically, to be eligible for reimbursement under these provisions for a nonservice-connected disorder, the veteran must satisfy all of the following eight separate conditions under 38 C.F.R. § 17.1002:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

Before a decision can be made on the Veteran's claim, the Board requires clarification of whether all of the above criteria have been met.  

In addition, notes in the Veteran's Veterans Health Administration (VHA) medical reimbursement folder indicate that Summit Healthcare submitted a claim for payment in May 2012, and that a request for medical records was sent out in June 2012.  The notes continue that the records were not indexed into Doc Manager until April 13, 2013 and April 29, 2013.  Payment or reimbursement for the medical expenses was denied because medical records were not received within 30 days of the request.  See 38 C.F.R. § 17.1004(e) (2015). 

The Board notes that none of the foregoing documents are in the Veteran's VHA folder and the Veteran does not have a Virtual VA or Veteran Benefits Management System (VBMS) paperless claims file.  The Board also notes that the Veteran's VHA folder does not include a copy of the October 2012 decisional letter denying the claim, due to an error of the Fee Basis Claims System (FBCS).  Also, efforts to obtain any existing paper main claims file administratively received no response. 

Thus, the Board finds that, on remand, (1) information is to be provided so that it can determine whether all of the above criteria have been met; (2) copies of the May 2012 claim for payment, June 2012 request for medical records, and the medical records VA received are to be provided; and (3) a copy of the October 2012 decisional letter is to be provided, if it can be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's main VA claims file and associate it with the record, or clearly document that no such claims file exists for the Veteran.

2.  Provide information concerning whether a VA or other Federal facility was feasibly available to the Veteran.

3.  Provide information concerning whether, at the time the treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such treatment.

4.  Provide information concerning whether, at the time the treatment was furnished, the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment.  

5.  Obtain and associate with the Veteran's claims file or VHA folder copies of all the medical records and billing information VA received in connection with the treatment rendered to the Veteran on April 22, 2012, including Summit Healthcare's May 2012 claim for payment.

6.  Obtain and associate with the Veteran's claims file or VHA folder a copy of the June 2012 request for medical records that was sent to Summit Healthcare, and medical records VA received in response thereto. 

7.  Obtain and associate with the Veteran's claims file or VHA folder a copy of the October 2012 decisional letter denying the Veteran's claim, if possible.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




